DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
03/10/22. Claims 278-280, 283-285, 287, 291-293 and 298-312 are currently pending and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 03/10/22 have been fully considered. The examiner agrees that Ryan does not teach a method of using a stent for an intracranial purpose. While the examiner notes that Ryan discloses the structure of the claimed stent, the examiner agrees that Ryan discloses a method for using the stent in large vessels and not in intracranial vessels that have circuitous paths. Based on applicant’s amendments, the examiner has set forth Walzman (U.S. Patent No.9775730) below that teaches the use of a stent for intracranial use. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 278-280, 283-285, 287, 291-292 and 298-311 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walzman (U.S. Patent No.9775730). 
Regarding Claim 278, Walzman discloses a method of treating a stenosis in an intracranial vessel (Figure 3 #300) the method comprising: locating an expandable intracranial stent within the stenosis of the intracranial vessel, the intracranial stent including a first end portion having a first bore, a second end portion having a second bore (Figure 7 #710), and a central portion (Figure 7 #710) extending between the first and second end portions, the central portion having a central bore that is in communication with the first and second bores, such that the central portion of the intracranial stent extends through a bore formed by the stenosis and with the first and second end portions adjacent to opposite ends of the stenosis; and expanding the intracranial stent so that the first and second end portions have diameters of 2 mm to 5 mm (Paragraph [83] diameter of 1mm-800mm) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel, and the central portion of the stent increases the diameter of the bore formed by the stenosis to a diameter in the range of 25% to 80% of proximal or distal non-diseased parts of the vessel adjacent the stenosis (Paragraph [83] can be in this range depending on the chosen diameter).

Regarding Claim 279, Walzman discloses the method of claim 278, wherein, when the intracranial stent is expanded, the central portion has a diameter of 1 mm to 3 mm (Paragraph [83] diameter of 0.1mm-150mm).

Regarding Claim 280, Walzman discloses the method of claim 278, wherein, when the intracranial stent is expanded, the central portion is in contact solely with stenotic material and not with the wall of the intracranial vessel (Figure 9B).

Regarding Claim 283, Walzman discloses the method of claim 278, wherein, after expanding the first end portion, the second end portion, and the central portion, a rate of blood flow through the stenosis is increased (Paragraph [106]).

Regarding Claim 284, Walzman discloses the method of claim 278, wherein the expanded intracranial stent forms an annulus within which stenotic material is retained (Figure 9A).

Regarding Claim 285, Walzman discloses a method for treating intracranial atherosclerosis disease to promote a natural intracranial angiogenesis process to supply blood to an intracranial site being supplied through a vessel having a stenosis therein (abstract), the method comprising: 
locating an expandable intracranial stent having an unexpanded diameter of 0.6 mm or less (Paragraph [83] diameter of 0.1mm-150mm) within an intracranial vessel, the intracranial stent including a first end portion having a first bore, a second end portion having a second bore (Figure 7 #710), and a central portion (Figure 7 #700) extending between the first and second end portions, the central portion having a central bore that is in communication with the first and second bores, such that the central portion of the intracranial stent extends through a bore formed by a stenosis, the first end portion, second end portion, and central portion each including interstices, the interstices of the central portion being smaller than the interstices of the first and second end portions; and
expanding the intracranial stent to increase the diameter of the first and second end portions to 2 mm to 5 mm (Paragraph [83] diameter of 1mm-800mm) and to increase the diameter of the central portion to 1 mm to 3 mm (Paragraph [83] diameter of 0.1mm-150mm) to ensure that tissue downstream of the stenosis is not hypoxic while preserving an oligemic state in the tissue .

Regarding Claim 287, Walzman discloses the method of claim 285, wherein the intracranial stent includes transition portions that form curved surfaces between the first and second end portions and the central portion when the intracranial stent is expanded (see figure below).

    PNG
    media_image1.png
    357
    625
    media_image1.png
    Greyscale


Regarding Claim 291, Walzman discloses the method of claim 285, wherein the interstices are formed by spaces between a plurality of struts that extend continuously from the first end portion to the second end portion (Figure 3).

Regarding Claim 292, Walzman discloses a method of forming an expandable intracranial stent, the method comprising:
forming a first end portion of the intracranial stent, a second end portion of the
intracranial stent (Figure 7 #710), and a central portion (Figure 7 #700) of the intracranial stent extending between the first and second end portions, the first end portion having a first bore extending therethrough, the second end portion being spaced apart from the first end portion and having a second bore extending therethrough, the central portion having a central bore extending therethrough, the central bore being in communication with the first and second bores, the central portion having a diameter that is smaller than respective diameters of the first and second end portions when the stent is in an expanded state;
the central portion and first and second end portions are sized to extend through
a bore of a stenosis in an intracranial vessel when the stent is in an unexpanded state,
the first and second end portions are expandable to engage an arterial wall of the intracranial vessel when the stent is in the expanded state, and, 
the central portion is expandable so that, when freely expanded, the central
portion has a diameter in the range of 25% to 80% of a diameter of a non-diseased part
of the intracranial vessel adjacent a proximal or a distal end of the stenosis (Paragraph [83] can be in this range depending on the chosen diameter).

Regarding Claim 298, Walzman discloses a method for treating an intracranial stenosis to promote a natural intracranial angiogenesis process to supply blood to an intracranial site being supplied through an intracranial vessel having the stenosis therein (abstract), the method comprising:
locating an expandable intracranial stent within an intracranial vessel, the intracranial stent including a first end portion having a first bore, a second end portion having a second bore (Figure 7 #710), and a central portion extending between the first and second end portions, the central portion (Figure 7 #700) having a central bore that is in communication with the first and second bores, such that the central portion of the intracranial stent extends through a bore formed by the stenosis; and
expanding the intracranial stent to increase the diameter of the first and second end portions to engage a wall of the intracranial vessel on respective opposite ends of the stenosis to anchor the stent in the intracranial vessel, and to increase the diameter of the central portion to bear on material forming the stenosis with an outward radial pressure to at least prevent further narrowing of the bore formed by the stenosis in order to promote the natural intracranial angiogenesis process.

Regarding Claim 299, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the central portion expands to a predefined maximum transverse cross-sectional area (Figure 3 #310).

Regarding Claim 300, Walzman discloses the method of claim 299, wherein the predefined maximum transverse cross-sectional area of the central portion of the stent is less than the transverse cross-sectional area of a non-diseased part of the vessel adjacent the stenosis (Figure 3 #310).

Regarding Claim 301, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the central portion when freely expanded has a diameter in the range of 25% to 80% of a diameter of a non-diseased part of the intracranial vessel adjacent a proximal or a distal end of the stenosis (Paragraph [83] can be in this range depending on the chosen diameter).

Regarding Claim 302, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the central portion only partly dilates the stenosis sufficiently to maintain or increase the rate of blood flow through the stenosis to protect tissue downstream of the stenosis from hypoxia, but insufficient to result in hyperperfusion in the vessel (Paragraph [106]).

Regarding Claim 303, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the central portion increases the diameter of the bore formed by the stenosis to lie in the range of 25% to 80% of a diameter of a non-diseased part of the intracranial vessel adjacent a proximal or a distal end of the stenosis (Paragraph [83] can be in this range depending on the chosen diameter).

Regarding Claim 304, Walzman discloses the method of claim 302, wherein, when the stent is expanded, the central portion bears on the material forming the stenosis with the outward radial pressure to increase the diameter of the bore formed by the stenosis to a diameter of at least 50% of a diameter of a non-diseased part of the intracranial vessel adjacent the stenosis (Paragraph [83] can be 50% depending on the chosen diameter).

Regarding Claim 305, Walzman discloses the method of claim 298, wherein, after the stent is expanded, the diameter of the bore formed by the stenosis is increased by the central portion to increase the rate of the blood flow flowing through the stenosis to lie in the range of 25% to 80% of the normal blood flow rate through the vessel without the stenosis  (Paragraph [83] can be in this range depending on the chosen diameter).

Regarding Claim 306, Walzman discloses the method of claim 298, wherein, after the stent is expanded the diameter of the bore formed by the stenosis is increased by the central portion to increase the rate of the blood flow flowing through the stenosis to approximately 50% of the normal blood flow rate through the vessel without the stenosis (Paragraph [106]).

Regarding Claim 307, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the radial outward pressure applied by the central portion to the stenosis is such as to minimize squashing of the material forming the stenosis to thereby minimize urging the material forming the stenosis longitudinally along the wall of the vessel (Paragraph [70]).

Regarding Claim 308, Walzman discloses the method of claim 298, wherein, when the stent is expanded, the first and second end portions bear on the wall of the vessel with a pressure sufficient to prevent the material forming the stenosis being urged between the corresponding one of the first and second end portions and the wall of the vessel (Paragraph [83])

Regarding Claim 309, Walzman discloses the method of claim 298, wherein, the intracranial stent has an unexpanded diameter of 0.6 mm or less (Paragraph [83] diameter of 0.1mm-150mm).

Regarding Claim 310, Walzman discloses the method of claim 298, wherein, the first and second end portions and the central portion are of a cage construction, braided construction (Paragraph [91]), or perforated construction, defining interstices therein, and when the stent is expanded, the interstices in the central portion are of sufficiently small area to minimise or prevent material forming the stenos is passing therethrough.

Regarding Claim 311, Walzman discloses the method of claim 298, wherein, the central portion (Figure 7 #700) terminates at its opposite ends in respective transition portions, and the central portion is connected to and communicates with the first and second end portions through the transition portions, when the stent is expanded, the transition portions of the stent are of frustoconical shape and of cage like construction, braided construction  (Paragraph [83] can be in this range depending on the chosen diameter) or perforated construction and define interstices therein, the interstices in the transition portions, when the stent is expanded, are of sufficiently small area to minimise or prevent material forming the stenosis passing therethrough.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 293 and 312 are rejected under 35 U.S.C. 103 as being unpatentable over Walzman (U.S. Patent No.9775730) in view of Ryan (U.S. Publication No.20120083871). 
	
Regarding Claim 293, Walzman discloses the method of claim 292, further including coating the intracranial stent with an angiogenesis promoting material or a plaque inhibiting material. 
Ryan teaches in analogus art further including coating the intracranial stent with an angiogenesis promoting material or a plaque inhibiting material (Paragraph [0054]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walzman in view of Ryan to have coating on the intracranial stent with an angiogenesis promoting material or a plaque inhibiting material to accommodate the needed use of the stent (Paragraph [0054]).
Regarding Claim 312, Walzman discloses the method of claim 298, wherein, the angiogenesis promoting material comprises methacrylic acid-ecoisodecyl acrylate (MAA-co-lDA; 40% MAA).
Ryan teaches wherein, the angiogenesis promoting material comprises methacrylic acid-ecoisodecyl acrylate (MAA-co-lDA; 40% MAA) (Paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Hariton to have the angiogenesis promoting material comprises methacrylic acid-ecoisodecyl acrylate (MAA-co-lDA; 40% MAA) to accommodate the needed use of the stent (Paragraph [0054]).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle  can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774